Chi Hung Ngo v Chi Vy Ngo (2018 NY Slip Op 07654)





Chi Hung Ngo v Chi Vy Ngo


2018 NY Slip Op 07654


Decided on November 13, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2018

Sweeny, J.P., Manzanet-Daniels, Gische, Gesmer, Singh, JJ.


154173/16 -4928

[*1]7574 & Chi Hung Ngo, Plaintiff-Respondent,
vChi Vy Ngo also known as Chivy Ngo, et al., Defendants-Appellants, 69 Clinton NPG, LLC, Defendant.


Joseph C. Cacciato, New York, for appellants.
Max D. Leifer, P.C., New York (Max D. Leifer of counsel), for respondent.

Order, Supreme Court, New York County (Lucy Billings, J.), entered October 2, 2017, which, inter alia, granted plaintiff's motion for summary judgment on liability, unanimously affirmed, with costs.
In support of his motion, plaintiff, a 49% shareholder in a closely held corporation, made a prima facie showing that the sale of corporate real property, without his knowledge, was improper (see Deutsche Bank Nat. Trust Co. v Gordon, 84 AD3d 443 [1st Dept 2011]). None of defendants' submissions raise a material issue warranting the denial of plaintiff's motion.	 We have considered defendants' remaining arguments and find them unavailing.M-4928 - Ngo v Ngo
Motion for leave to amend the record denied.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 13, 2018
CLERK